 
Exhibit 10.1
 
 
2010 GXS Group, Inc.
Long Term Incentive Plan
Amended May 10, 2012
 
SECTION 1. Purpose.  The purposes of the 2010 GXS Group, Inc. Long Term
Incentive Plan are to promote the interests of GXS Group, Inc., a Delaware
company (together with its successors and assigns, the “Company”) and its
stockholders by (i) attracting and retaining exceptional executive personnel and
other key employees and consultants of the Company and its Affiliates (as
defined below); (ii) motivating employees, consultants and directors by means of
performance related incentives to achieve longer range performance goals; and
(iii) enabling employees, consultants and directors to participate in the
long-term growth and financial success of the Company.
 
SECTION 2.  Definitions.  As used in the Plan, the following terms shall have
the meanings set forth below:
 
“Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
“Applicable Law” means any and all applicable laws, rules, regulations and other
legal requirements, including, as applicable, Section 16(b) of the Exchange Act,
Section 162(m) and Section 409A(a) of the Code and the listing standards of any
stock exchange upon which Shares of the Company are listed.
 
“Award” means any Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Performance Stock, Performance Stock Unit, Performance Award
or Other Award granted by the Committee pursuant to the terms of the Plan.
 
“Award Agreement” means any written agreement, contract, or other instrument or
document approved by the Committee evidencing any Award, which may, but need
not, be executed or acknowledged by a Participant.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d- 5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Own” and “Beneficially Owned” have a corresponding meaning.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means, unless otherwise defined in any Employment Agreement or Award
Agreement:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i) a Participant’s willful and continued failure substantially to perform his
or her duties (other than as a result of total or partial incapacity due to
physical or mental illness);
 
(ii) a Participant’s gross negligence or willful malfeasance in the performance
of his or her duties;
 
(iii) a Participant’s commission of an act constituting fraud, embezzlement, or
any other act constituting a felony;
 
(iv) a Participant being repeatedly under the influence of illegal drugs or
alcohol while performing his or her duties; or
 
(v) any other act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its Affiliates as
determined in the reasonable discretion of the Company, including a
Participant’s breach of the provisions of any non-competition, non-solicitation
or confidentiality covenant in favor of the Company or its Affiliates binding
upon such Participant, including but not limited to covenants set forth in the
form of Proprietary Information and Inventions Agreement attached hereto as
Annex A.
 
“Change of Control” means, except as otherwise limited by the Award Agreement,
the occurrence of one of the following events:
 
(i) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its Subsidiaries taken as a whole to any Person (including
any “person” (as that term is used in Section 13(d)(3) of the Exchange Act))
other than a Principal or a Related Party of a Principal;
 
(ii) the adoption of a plan relating to the liquidation or dissolution of the
Company;
 
(iii) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)), other than the Principals and their Related
Parties or a Permitted Group becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Company, measured by
voting power rather than number of shares; provided that this clause (iii) will
not apply to the acquisition of the Company by one or more direct or indirect
holding companies with no other material assets or operations, the Voting Stock
of which is Beneficially Owned, immediately after such acquisition, by the
Persons who Beneficially Owned the Voting Stock of the Company immediately prior
to such acquisition (and in substantially the same proportions);
 
(iv) the Company consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Company
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
or such other Person is converted into or exchanged for cash, securities or
other property, other than any such transaction where the Voting Stock of the
Company outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
Voting Stock of such surviving or transferee Person (immediately after giving
effect to such transaction); or
 
(v) any change in the compensation of the Board over a twelve month period such
that the directors at the beginning of the period and new directors elected
during that period and approved by two-thirds of the incumbent directors cease
to constitute at least a majority of the Board.
 
provided, however, that a transaction shall not constitute a Change of Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.  For purposes of this definition, a Person shall not be deemed
to have beneficial ownership of securities subject to a stock purchase
agreement, merger agreement or similar agreement until the consummation of the
transactions contemplated by such agreement.
 
Notwithstanding the foregoing, with respect to an Award that is subject to
Section 409A of the Code and the payment or settlement of which will accelerate
upon a Change of Control, no event set forth herein will constitute a Change of
Control for purposes of the Plan or any Award Agreement unless such event also
constitutes a “change in control event” as that term is defined for the purposes
of Section 409A of the Code.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means a committee of one or more members of the Board designated by
the Board to administer the Plan and, following an Initial Public Offering,
shall be composed of not less than the minimum number of persons from time to
time required by Rule 16b-3 of the Exchange Act and Section 162(m) of the Code
each of whom, to the extent necessary to comply with Rule 16b-3 and
Section 162(m) only, is a “Non-Employee Director” and an “outside director”
within the meaning of Rule 16b-3 and Section 162(m), respectively.  Following an
Initial Public Offering, the Committee shall meet the requirements of the stock
exchange upon which the Shares are listed.  However, if the Committee is found
not to have qualified under the requirements of Section 162(m) of the Code and
Section 16(b) of the Exchange Act, the Awards granted and other actions taken by
the Committee shall not be invalidated by reason of the Committee’s failure to
so qualify.  Until otherwise determined by the Board, the Compensation Committee
shall be the Committee under the Plan.
 
“Consultant” means any person, including an advisor, engaged by the Company or
an Affiliate to render consulting or advisory services and who is compensated
for such services.
 
“Director” means a member of the Board.
 
“Disability” shall mean “permanent and total disability” as defined in
Section 22(e)(3) of the Code.  The determination whether a Participant has
suffered a Disability shall be made by the
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Committee based upon such evidence as it deems necessary and appropriate.  A
Participant shall not be considered disabled unless he or she furnishes such
medical or other evidence of the existence of the Disability as the Committee,
in its sole discretion, may require.
 
“Effective Date” has the meaning set forth in Section 16(a).
 
“Eligible Individuals” means the individuals described in Section 5(a) of the
Plan who are eligible for Awards under the Plan.
 
“Employee” means an employee of the Company or any of its Affiliates.
 
“Employment Agreement” means an employment agreement entered into between a
Participant and the Company or any of its Affiliates.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exercise Price” means the exercise price per share of the Option and the base
price per share of the Stock Appreciation Right, as set forth in the Award
Agreement.
 
“Fair Market Value” means, with respect to a Share as of any date of
determination, the reported closing price of a share of such class of common
stock on such exchange or market as is the principal trading market for such
class of common stock for the trading day immediately preceding such date of
determination. If such class of common stock is not listed on an exchange or
principal trading market on such date, the fair market value of a Share shall be
determined by the Committee in good faith, consistent with the requirements of
Section 409A of the Code and, if applicable, Section 422 of the Code, taking
into account as appropriate recent sales of the Shares, recent valuations of the
Shares and such other factors as the Committee shall in its discretion deem
relevant or appropriate.


“Incentive Stock Option” means a right to purchase Shares from the Company that
is granted under Section 7 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
“Initial Public Offering” shall mean the closing of the first underwritten
public offering of Shares with proceeds of at least $100,000,000.
 
“Initial Transferability Date” shall mean the earlier to occur of (i) the
Initial Public Offering or (ii) the Reporting Date.
 
“Non-Qualified Stock Option” means a right to purchase Shares from the Company
that is granted under Section 7 of the Plan and that is not intended to be an
Incentive Stock Option.
 
“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
 
“Other Award” means any form of Award other than an Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, Performance Stock or Performance
Stock Unit or Performance Award, granted pursuant to Section 11.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
“Participant” means an Eligible Individual who has been granted an Award under
the Plan (and to the extent applicable, any heirs or legal representatives
thereof).
 
“Performance Award” means the right to receive a cash Target Payment in the
future granted pursuant to Section 10.
 
“Performance Goal” means the performance measures established by the Committee,
from among the performance measures provided in Section 6(h) and set forth in
the applicable Award Agreement.
 
“Performance Period” means the period established by the Committee and set forth
in the applicable Award Agreement over which Performance Goals are measured.
 
“Performance Stock” means a Target Number of Shares granted pursuant to
Section 10(a).
 
“Performance Stock Unit” means a right to receive a Target Number of Shares (or
cash, if applicable) in the future, granted pursuant to Section 10(b).
 
“Permitted Group” means any group of investors that is deemed to be a “person”
(as that term is used in Section 13(d)(3) of the Exchange Act) at any time prior
to the Company’s Initial Public Offering of common stock, by virtue of the
Stockholders Agreement, as the same may be amended, modified or supplemented
from time to time; provided that no single Person (other than the Principals and
their Related Parties) Beneficially Owns (together with is Affiliates) more of
the Voting Stock of the Company that is Beneficially Owned by such group of
investors than is then collectively Beneficially Owned by the Principals and
their Related Parties in the aggregate.
 
“Permitted Transferees” shall mean, with respect to each Participant, (i) those
persons who acquire Shares pursuant to such Participant’s will or the laws of
descent and distribution or as a result of other donative transfers to “family
members” as defined in, and under the circumstances permitted under, Rule 701
and (ii) the Company.
 
“Person” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
 
“Plan” means this 2010 GXS Group, Inc. Long Term Incentive Plan.
 
“Plan Limit” means the maximum aggregate number of Shares that may be issued for
all purposes under the Plan as set forth in Section 4(a).
 
“Principals” means Francisco Partners Management, LLC, Cerberus Partners and
Golden Gate Capital.
 
“Reporting Date” means the date on which the Company becomes a reporting company
under the Exchange Act with respect to any class of its equity securities.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Related Party” means:  (i) any controlling stockholder, majority owned
Subsidiary, or immediate family member (in the case of an individual) of any
Principal; or (ii) any trust, corporation, partnership, limited partnership,
limited liability company or other entity, the beneficiaries, stockholders,
partners, members, owners or Persons beneficially holding a majority (and
controlling) interest of which consist of any one or more Principals and/or such
other Persons referred to in the immediately preceding clause (i).
 
“Repurchase Right” means the Company’s right to repurchase Shares acquired by a
Participant or his Permitted Transferee pursuant to an Award, as set forth in
Section 12.
 
“Restricted Stock” means one or more Shares granted or sold pursuant to
Section 8(a).
 
“Restricted Stock Unit” means a right to receive one or more Shares (or cash, if
applicable) in the future, granted pursuant to Section 8(b).
 
“Retirement” means the termination of employment of a Participant after
attaining age 62 and having at least four years of service with the Company.
 
“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act, or any successor rule or regulation thereto as in effect from
time to time.
 
“Rule 701” means Rule 701 as promulgated under the Securities Act.
 
“SEC” means the Securities and Exchange Commission or any successor thereto.
 
“Section 162(m)” means Section 162(m) of the Code, or any successor section
thereto, as in effect from time to time.
 
“Section 409A Award” means an Award that provides for a “deferral of
compensation” within the meaning of Section 409A of the Code.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” means shares of common stock of the Company or such other securities as
may be designated by the Committee from time to time.
 
“Stockholders Agreement” means the Stockholders Agreement, dated as of June 2,
2010, among certain stockholders of the Company, as the same may be amended,
modified or supplemented from time to time.
 
“Stock Appreciation Right” means a right to receive all or some portion of the
appreciation on Shares granted pursuant to Section 9.
 
“Subsidiary” means , with respect to any specified Person:  (i) any corporation,
association or other business entity of which more than 50% of the Voting Stock
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person (or a combination thereof);
and (ii) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Person or (b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).
 
“Substitute Awards” means Awards granted in assumption of, or in substitution
for, outstanding awards previously granted by a company acquired by the Company
or with which the Company combines.
 
“Target Number” or “Target Payment” means the target number of Shares or cash
payment established by the Committee and set forth in the applicable Award
Agreement.
 
“Voting Stock” of any Person as of any date means the capital stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.
 
SECTION 3.  Administration.
 
(a) Authority of Committee.  The Plan shall be administered by the
Committee.  Subject to the terms of the Plan, Applicable Law and contractual
restrictions affecting the Company, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to:  (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant and the exercise price or
purchase price, if applicable; (iii) determine the number of Shares subject to
each Award or the cash amount payable in connection with an Award; (iv)
determine the terms and conditions of each Award, including, without limitation,
those related to term, permissible methods of exercise, vesting, cancellation,
payment, settlement, exercisability, Performance Periods, Performance Goals, and
the effect, if any of  a Participant’s termination of employment with the
Company or any of its Affiliates, or subject to Section 6(d), a Change of
Control of the Company; (v) determine the methods by which Awards may be
settled, exercised, canceled, forfeited or suspended; (vi) determine whether, to
what extent, and under what circumstances cash, Shares, other securities, other
Awards, other property, and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (vii) construe, interpret and administer the Plan and any Award,
Award Agreement or other instrument or agreement relating to an Award or the
Plan; (viii) make factual determinations in connection with the administration
or interpretation of the Plan; (ix) establish, amend, suspend, waive or rescind
rules and regulations relating to the Plan or any Award; (x) employ legal
counsel, independent auditors and consultants as it deems desirable for the
administration of the Plan and rely upon any advice, opinion or computation
received from them; (xi) vary the terms of Awards to take account of tax and
securities law and other regulatory requirements or to procure favorable tax
treatment for Participants; (xii) correct any defects, supply any omission or
reconcile any inconsistency in any Award Agreement or the Plan; and (xiii) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
 
(b) Committee Discretion Binding.  Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including the Company, any of its
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Affiliates, any Participant, any holder or beneficiary of any Award, any
shareholder and any Eligible Individual.
 
(c) Delegation of Authority.  To the extent not prohibited by Applicable Law,
the Committee may, from time to time, delegate some or all of its authority
under the Plan to a subcommittee or subcommittees of the Committee or other
persons or groups of persons as it deems necessary, appropriate or advisable
under conditions or limitations that it may set at or after the time of the
delegation.  However, the Committee may not delegate its authority to make
Awards to Employees (i) who are subject on the date of the Award to the
reporting rules under Section 16(a) of the Exchange Act or (ii) whose
compensation for the fiscal year may be subject to the limit on deductible
compensation pursuant to Section 162(m) of the Code.  For purposes of the Plan,
reference to the Committee (except in this Section 3(c)) shall be deemed to
refer to any subcommittee, subcommittees, or other persons or groups of persons
to whom the Committee delegates authority pursuant to this Section.
 
(d) Liability of Committee.  Subject to Applicable Law:  (i) no member of the
Board or Committee (or its delegates) shall be liable for any good faith action
or determination made in connection with the operation, administration or
interpretation of the Plan and (ii) the members of the Board or the Committee
(and its delegates) shall be entitled to indemnification and reimbursement in
the manner provided in the Company’s Certificate of Incorporation and Bylaws, as
they may be amended from time to time.  In the performance of its
responsibilities with respect to the Plan, the Committee shall be entitled to
rely upon, and no member of the Committee shall be liable for any action taken
or not taken in reliance upon, information and/or advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party that the Committee deems necessary.
 
(e)   Action by the Board.  Anything in the Plan to the contrary
notwithstanding, subject to Applicable Law, any authority or responsibility
that, under the terms of the Plan, may be exercised by the Committee may
alternatively be exercised by the Board.
 
SECTION 4.  Shares Available for Awards.
 
(a) Shares Available.  Subject to adjustment as provided in Section 14, the
maximum number of Shares with respect to which Awards may be granted under the
Plan shall be 17,500,000; provided, however, that the number of Shares available
for issuance under the Plan shall be reduced by 2.5 Shares for every one Share
issued in respect of an Award of (i) Restricted Stock, (ii) Restricted Stock
Units, (iii) Performance Stock, (iv) Performance Stock Units or (v) other Awards
which are not subject to payment of an exercise or purchase price.  Shares with
respect to which Awards may be granted may consist, in whole or in part, of
authorized and unissued shares or treasury shares.  If, after the effective date
of the Plan, any Shares covered by an Award granted under the Plan (including
any Substitute Award) or to which such an Award relates are forfeited, cancelled
or otherwise expire for any reason, then the Shares covered by such Award, or to
which such Award relates, shall again become Shares with respect to which Awards
may be granted.  The preceding sentence shall not be applicable with respect to
(i) cancellation of a Stock Appreciation Right granted in tandem with an Option
upon the exercise of the Option or (ii) the cancellation of an Option granted in
tandem with a Stock Appreciation Right upon the exercise of the Stock
Appreciation Right. All of the Shares subject to the Plan
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Limit may be issued pursuant to Incentive Stock Options, except that in
calculating the number of Shares that remain available for Awards of Incentive
Stock Options, the rules set forth in this Section 4 shall not apply to the
extent not permitted under Section 422 of the Code.
 
(b) Special Limits.  Anything to the contrary in Section 4(a) above
notwithstanding, but subject to adjustment under Section 14(b), the following
special limits shall apply to Shares available for Awards under the Plan:
 
(i)           the maximum number of Shares that may be issued pursuant to
Options and Stock Appreciation Rights granted to any Eligible Individual in any
calendar year shall equal 2,500,000 Shares; and
 
(ii)           the maximum amount of Awards (other than those Awards set forth
in Section 4(b)(i)) that may be awarded to any Eligible Individual in any
calendar year is $6,300,000 measured as of the date of grant (with respect to
Awards denominated in cash) or 1,500,000 Shares measured as of the date of grant
(with respect to Awards denominated in Shares).
 
SECTION 5.  Eligibility.
 
(a) General.  Any Employee, Consultant or Director shall be eligible to be
selected by the Committee to receive an Award under the Plan.
 
(b) Incentive Stock Options.  Only Employees shall be eligible for the grant of
Incentive Stock Options.
 
(c) Substitute Awards.  Holders of options and other types of awards granted by
a company acquired by the Company or with which the Company combines are
eligible for grants of Substitute Awards hereunder.
 
(d) Consultants.  Prior to the Reporting Date, a Consultant shall not be
eligible for the grant of an Award if, at the time of grant, the offer or the
sale of the Company’s securities to such Consultant is not exempt under Rule 701
because of the nature of the services that the Consultant is providing to the
Company, or as otherwise provided by Rule 701.
 
SECTION 6.  Awards in General.
 
(a) Types of Awards.  Awards under the Plan may consist of Options, Restricted
Stock, Restricted Stock Units, Stock Appreciation Rights, Performance Stock,
Performance Stock Units, Performance Awards and Other Awards.  Any Award
described in Section 7 through Section 11 may be granted singly or in
combination or tandem with any other Award, as the Committee may
determine.  Awards under the Plan may be made in combination with, in
replacement of, or as alternatives to awards or rights under any other
compensation or benefit plan of the Company, including the plan of any acquired
entity.
 
(b) Terms Set Forth in Award Agreement.  The terms and conditions of each Award
shall be set forth in an Award Agreement in a form approved by the Committee for
the Award.  The Award Agreement shall contain terms and conditions that are
consistent with the Plan.  
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Notwithstanding the foregoing, and subject to Section 409A(a)(3) of the Code and
other Applicable Law, the Committee may accelerate (i) the vesting or payment of
any Award, (ii) the lapse of restrictions on any Award or (iii) the date on
which any Award first becomes exercisable.  The terms of Awards may vary among
Participants, and the Plan does not impose upon the Committee any requirement to
make Awards subject to uniform terms.  Accordingly, the terms of individual
Award Agreements may vary.
 
(c) Termination of Employment.  The Committee shall have the discretion to
specify at or after the time of grant of an Award the provisions governing the
disposition of an Award in the event of a Participant’s termination of
employment with the Company or any of its Affiliates.  Subject to
Section 409A(a)(3) of the Code and other Applicable Law, in connection with a
Participant’s termination of employment, the Committee shall have the discretion
to accelerate the vesting, exercisability or settlement of, eliminate the
restrictions and conditions applicable to or extend the post-termination
exercise period of an outstanding Award.  The provisions described in this
Section 6(c) may be specified in the applicable Award Agreement or determined at
a subsequent time.  In the event that the Committee does not exercise its
discretion in the manner set forth above, the terms set forth in the applicable
provision of this Plan shall govern the treatment of outstanding Awards in the
event of a Participant’s termination of employment with the Company or any of
its Affiliates.
 
(d) Change of Control.  The Committee shall have the discretion to determine the
effect, if any, of a Change of Control, or a change of control of any Affiliate,
on the vesting, exercisability, settlement, payment or lapse of restrictions
applicable to an Award.  The effect may be specified in the applicable Award
Agreement at the time of grant or, subject to Section 409A(a) of the Code and
other Applicable Law, determined at any time following grant.  Subject to
Applicable Law, the Board or the Committee shall, at any time prior to,
coincident with or after the effective time of a Change of Control, take the
actions that it considers appropriate, including, without
limitation:  (i) providing for the acceleration of any vesting conditions
relating to the exercise or settlement of an Award or that an Award shall
terminate or expire unless exercised or settled in full on or before a date
fixed by the Committee; (ii) making adjustments to outstanding Awards that the
Committee deems appropriate to reflect the Change of Control; (iii) causing the
Awards then outstanding to be assumed, or new rights to be substituted for the
Awards, by the surviving corporation in the Change of Control; or
(iv) permitting or requiring Participants to surrender outstanding Options and
Stock Appreciation Rights in exchange for a cash payment equal to the
difference, if any, between the price per Share received in connection with the
Change of Control and the Exercise Price of the Award (it being understood that
the Committee may require the surrender of Options or Stock Appreciation Rights
even if the price per share received in connection with the Change of Control is
greater than the relevant Exercise Price).
 
Notwithstanding any other provision of the Plan or any Award Agreement, the
provisions of this Section 6(d) may not be terminated, amended, or modified upon
or after a Change of Control in a manner that would adversely affect a
Participant’s rights with respect to an outstanding Award without the prior
written consent of the Participant.  Subject to Section 13, the Board, upon
recommendation of the Committee, may terminate, amend or modify this
Section 6(d) at any time and from time to time prior to a Change of Control.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(e) Dividends and Dividend Equivalents.  The Committee may provide Participants
with the right to receive dividends or payments equivalent to dividends or
interest with respect to an outstanding Award (other than an Option or Stock
Appreciation Right).  The payments may be paid currently or deemed to have been
reinvested in Shares, and made in Shares, cash, or a combination of cash and
Shares, as the Committee shall determine.  The terms of any reinvestment of
dividends shall comply with Section 409A of the Code and other Applicable Law.
 
(f) Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to any Award under the Plan.  The Committee shall determine whether
cash, Awards, or other property shall be issued or paid in lieu of fractional
Shares, or whether fractional Shares or any rights to fractional Shares shall be
forfeited or otherwise eliminated.
 
(g) Rights of a Stockholder.  A Participant shall have no rights as a
stockholder with respect to Shares covered by an Award (including voting rights)
until (and, except as provided in Section 14, no adjustment shall be made for
dividends or other rights for which the record date is prior to) the date the
Participant or his nominee becomes the holder of record of the Shares.
 
(h) Performance-Based Awards.   (i)  Following an Initial Public Offering, the
Committee may determine whether any Award under the Plan is a Section 162(m)
Award.  Section 162(m) Awards shall be conditioned on the achievement of one or
more Performance Goals to the extent required by the exemption for “qualified
performance-based compensation” under Section 162(m) of the Code and shall be
subject to all other conditions and requirements of the exemption under
Section 162(m).  The Performance Goals shall be comprised of specified levels of
one or more of the following performance measures as the Committee deems
appropriate:  (A) consolidated earnings before or after taxes (including
EBITDA); (B) net income or net income as a percentage of sales; (C) operating
income; (D) earnings per Share; (E) book value per Share; (F) return on
shareholders’ equity; (G) total shareholder return; (H) expense management;
(I) asset turns, inventory turns or fixed asset turns; (J) return on assets;
(K) return on capital or return on invested capital; (L) improvements in capital
structure; (M) profitability of an identifiable business unit or product;
(N) stock price; (O) market share; (P) revenues or sales; (Q) costs; (R) cash
flow, free cash flow or operating cash flow; (S) working capital; (T) change in
net assets (whether or not multiplied by a constant percentage intended to
represent the cost of capital); and (U) return on investment before or after the
cost of capital, in each case, determined in accordance with generally accepted
accounting principles (subject to modifications approved by the Committee and
permitted by Section 162(m)) consistently applied on a business unit,
divisional, subsidiary or consolidated basis, or any combination of the
foregoing.  The Performance Goals may be described in terms of objectives that
are related to the individual Participant or objectives that are Company-wide or
related to an Affiliate, partnership, joint venture, any of their respective
divisions, departments, regions, functions, business units, products or product
lines and may be measured on an absolute or cumulative basis, an annualized or
compound annual basis, or on the basis of percentage of improvement over time,
and may be measured in terms of Company performance (or performance of the
applicable Affiliate, division, department, region, function or business unit)
or measured relative to selected peer companies or a market or other index or
any combination
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
thereof.  In addition, for Awards other than Section 162(m) Awards, the
Committee may establish Performance Goals based on other criteria as it deems
appropriate.
 
(ii)           The Participants to receive Section 162(m) Awards shall be
designated, and the applicable Performance Goals shall be established, by the
Committee within 90 days following the commencement of the applicable
Performance Period (or an earlier or later date permitted or required by
Section 162(m) of the Code).  Each Participant shall be assigned a Target Number
or Target Payment payable if Performance Goals are achieved.  Any payment of a
Section 162(m) Award granted with Performance Goals shall be conditioned on the
written certification of the Committee in each case that the Performance Goals
and any other material conditions were satisfied.  The Committee may determine,
at the time of grant, that if performance exceeds the specified Performance
Goals, the Award may be settled with payment greater than the Target Number or
Target Payment, but in no event may the payment exceed the limits set forth in
Section 4(b).  The Committee shall retain the right to reduce any Section 162(m)
Award, notwithstanding the attainment of the Performance Goals.
 
(i) Deferrals.  In accordance with the procedures authorized by, and subject to
the approval of, the Committee, Participants may be given the opportunity to
defer the payment or settlement of an Award to one or more dates selected by the
Participant.  The terms of any deferrals shall comply with Section 409A(a) and
Section 162(m) of the Code and other Applicable Law.  No deferral opportunity
shall exist with respect to an Award unless explicitly permitted by the
Committee at or after the time of grant.
 
(j) Repricing of Options and Stock Appreciation Rights.  Notwithstanding
anything in the Plan to the contrary, an Option or Stock Appreciation Right
shall not be granted in substitution for a previously granted Option or Stock
Appreciation Right being cancelled or surrendered as a condition of receiving a
new Award, if the new Award would have a lower exercise price than the Award it
replaces, nor shall the exercise price of an Option or Stock Appreciation Right
be reduced once the Option or Stock Appreciation Right is granted.  The
foregoing shall not (i) prevent adjustments pursuant to Section 14 or (ii) apply
to the initial grant of Substitute Awards.
 
SECTION 7.  Stock Options.
 
(a) Grants.  The Committee is authorized to grant Options to Participants with
the terms and conditions set forth in this Section 7 and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.
 
(b) Type of Option.  The Committee shall have the authority to grant Incentive
Stock Options, Non-Qualified Stock Options, or both.  Each Option shall be
evidenced by an Award Agreement that shall expressly identify the Option as an
Incentive Stock Option or Nonqualified Stock Option, and be in the form and
contain the provisions that the Committee may from time to time deem
appropriate.  In the case of Incentive Stock Options, the terms and conditions
of such grants shall be subject to and comply with the provisions of Section 422
of the Code, as from time to time amended, or any successor provision thereto,
and any regulations implementing such statute.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(c) Exercise Price. The Committee in its sole discretion shall establish the
Exercise Price at the time each Option is granted, which Exercise Price shall
not be less than the Fair Market Value of the Option Shares as of the date of
grant, unless the Option is a Substitute Award.   The Exercise Price of a
Substitute Award granted as an Option shall be determined in accordance with
Section 409A and Section 424, as applicable, of the Code, and, following an
Initial Public Offering, with the listing standards of any stock exchange upon
which Shares of the Company are listed.
 
(d) Term.  An Option shall be effective for the term as determined by the
Committee and set forth in the Award Agreement relating to the Option.  The
Committee may extend the term of an Option after the time of grant.  The term of
an Option may in no event extend beyond the tenth anniversary of the date of
grant.
 
(e) Exercise.  Each Option shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter. The Committee may impose such
conditions with respect to the exercise of Options, including, without
limitation, any relating to the application of Federal or state securities laws,
as it may deem necessary or advisable.
 
(f) Payment.  No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price is received by the Company. Such
payment may be made:  (i) in cash; (ii) if approved by the Committee, in Shares
(the value of such Shares shall be their Fair Market Value on the date of
exercise) owned by the Participant for the period required to avoid a charge to
the Company’s earnings (which is generally six months); (iii) if approved by the
Committee, by a combination of cash and Shares; (iv) if approved by the
Committee following an Initial Public Offering, in accordance with a cashless
exercise program; or (v) in such other manner as permitted by the Committee at
the time of grant or thereafter.
 
(g) Termination of Employment or Service.  Except as otherwise provided in the
applicable Award Agreement, or as required to comply with Applicable Law, if the
Participant’s employment or service with the Company and its Affiliates is
terminated for any reason (other than death, Disability or Retirement or by the
Company for Cause), then (i) to the extent not yet vested as of the date of
termination, an Option shall immediately be forfeited, and (ii) to the extent
vested as of the date of termination, the Option may be retained and, if
applicable, exercised until the earlier of (A) the date three months after such
termination of employment or service or (B) the date such Option would have
expired had it not been for the termination of employment or service, after
which time, in either case, such Option shall expire.
 
(h) Death, Disability or Retirement.  Except as otherwise provided in the
applicable Award Agreement, or as required to comply with Applicable Law, if the
Participant’s employment or service with the Company and its Affiliates is
terminated by reason of death, Disability or Retirement, then (i) to the extent
not yet vested as of the date of termination, an Option shall immediately be
forfeited, and (ii) to the extent vested as of the date of termination, the
Option may be retained and, if applicable, exercised by the Participant or his
successor (if employment or service is terminated by death) until the earlier of
(A) the date one year after such termination of employment or service or (B) the
date such Option would have expired had it not
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
been for the termination of such employment or service, after which time, in
either case, such Option shall expire.
 
(i) Cause.  Except as otherwise provided in the applicable Award Agreement, if
the Participant’s employment or service with the Company and its Affiliates is
terminated by the Company or an Affiliate for Cause, all Options (regardless of
whether vested or unvested) shall be forfeited and shall expire immediately on
the date of termination.
 
SECTION 8.  Terms and Conditions of Restricted Stock and Restricted Stock Units.
 
(a) Restricted Stock.  The Committee, in its discretion, may grant or sell
Restricted Stock to Eligible Individuals.  An Award of Restricted Stock shall
consist of one or more Shares granted or sold to an Eligible Individual, and
shall be subject to the terms, conditions and restrictions set forth in the Plan
and specified in the applicable Award Agreement.  Restricted Stock may, among
other things, be subject to restrictions on transferability, vesting
requirements or other specified circumstances under which it may be cancelled.
 
(b) Restricted Stock Units.  The Committee, in its discretion, may grant
Restricted Stock Units to Eligible Individuals.  A Restricted Stock Unit shall
entitle a Participant to receive, subject to the terms, conditions and
restrictions set forth in the Plan and the applicable Award Agreement, one or
more Shares.  Restricted Stock Units may, among other things, be subject to
restrictions on transferability, vesting requirements or other specified
circumstances under which they may be cancelled.  Upon settlement of Restricted
Stock Units, the Restricted Stock Units shall become Shares owned by the
applicable Participant or, at the sole discretion of the Committee, cash, or a
combination of cash and Shares, with a value equal to the Fair Market Value of
the Shares at the time of payment.
 
SECTION 9.  Stock Appreciation Rights
 
(a) General.  The Committee, in its discretion, may grant Stock Appreciation
Rights to Eligible Individuals.  A Stock Appreciation Right shall entitle a
Participant to receive, upon satisfaction of the conditions to payment specified
in the applicable Award Agreement, an amount equal to the excess, if any, of the
Fair Market Value on the exercise date of the number of Shares for which the
Stock Appreciation Right is exercised over the Exercise Price for the Stock
Appreciation Right specified in the applicable Award Agreement.  The Exercise
Price per share of Shares covered by a Stock Appreciation Right shall be fixed
by the Committee at the time of grant or, alternatively, shall be determined by
a method specified by the Committee at the time of grant.  In no event shall the
Exercise Price of a Stock Appreciation Right other than a Substitute Award be
less than 100 percent of the Fair Market Value of a Share on the date of
grant.  The Exercise Price of a Substitute Award granted as a Stock Appreciation
Right shall be in accordance with the listing standards of the stock exchange
upon which the Shares of the Company may be listed and Section 409A of the Code,
and may be less than 100 percent of the Fair Market Value of a Share on the date
of grant.  Payments to a Participant upon exercise of a Stock Appreciation Right
may be made in cash or Shares having an aggregate Fair Market Value as of the
date of exercise equal to the excess, if any, of the Fair Market Value on the
exercise date of the number of Shares for which the Stock Appreciation Right is
exercised over the
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
Exercise Price for the Stock Appreciation Right.  The term of a Stock
Appreciation Right settled in Shares shall not exceed ten years.
 
(b) Stock Appreciation Rights in Tandem with Options.  A Stock Appreciation
Right granted in tandem with an Option may be granted either at the same time as
the Option or at a later date.  If granted in tandem with an Option, a Stock
Appreciation Right shall cover the same number of Shares as the Option (or a
lesser number of Shares as determined by the Committee) and shall be exercisable
only at the same time or times and to the same extent, and shall have the same
term, as the Option.  The Exercise Price of a Stock Appreciation Right granted
in tandem with an Option shall equal the per-share Exercise Price of the
Option.  Upon exercise of a Stock Appreciation Right granted in tandem with an
Option, the Option shall be cancelled automatically to the extent of the number
of Shares covered by the exercise.  Conversely, if the Option is exercised as to
some or all of the Shares covered by the tandem grant, the Stock Appreciation
Right shall be cancelled automatically to the extent of the number of Shares
covered by the Option exercise.
 
SECTION 10.  Terms and Conditions of Performance Stock, Performance Stock Units
and Performance Awards
 
(a) Performance Stock.  The Committee may grant Performance Stock to Eligible
Individuals.  An Award of Performance Stock shall consist of a Target Number of
Shares granted to an Eligible Individual subject to the achievement of
Performance Goals over the applicable Performance Period, and subject to the
other terms, conditions and restrictions set forth in the Plan and established
by the Committee in connection with the Award and specified in the applicable
Award Agreement.
 
(b) Performance Stock Units.  The Committee, in its discretion, may grant
Performance Stock Units to Eligible Individuals.  A Performance Stock Unit shall
entitle a Participant to receive a Target Number of Shares based upon the
achievement of Performance Goals over the applicable Performance Period and
subject to the terms, conditions and restrictions set forth in the Plan and
established by the Committee in connection with the Award and specified in the
applicable Award Agreement.  At the sole discretion of the Committee,
Performance Stock Units shall be settled through the delivery of Shares or cash,
or a combination of Shares and cash, with a value equal to the Fair Market Value
of the underlying Shares as of the last day of the applicable Performance Period
or another date set forth in the applicable Award Agreement.
 
(c) Performance Awards.  The Committee, in its discretion, may grant Performance
Awards to Eligible Individuals.  A Performance Award shall entitle a Participant
to receive, subject to the terms, conditions and restrictions set forth in the
Plan and established by the Committee in connection with the Award and specified
in the applicable Award Agreement, a cash Target Payment based upon the
achievement of Performance Goals over the applicable Performance
Period.  Performance Awards shall be settled in cash.
 
SECTION 11.  Other Awards
 
The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related Awards not described above that
the Committee
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
determines to be consistent with the purpose of the Plan and the interests of
the Company.  The Awards may provide for cash payments based in whole or in part
on the value or future value of Shares, for the acquisition or future
acquisition of Shares, or any combination of the foregoing.  Notwithstanding the
foregoing, where the value of an Other Award is based on a spread value, the
grant or exercise price will not be less than 100% of the Fair Market Value of
the Shares on the date of grant.
 
SECTION 12.  Repurchase Rights Prior to an Initial Public Offering.  Unless
otherwise determined in an Employment Agreement or Award Agreement, the Company
shall have the following Repurchase Right upon termination of Participant’s
employment or service prior to an Initial Public Offering:
 
(a) If the Participant’s employment with the Company and its Affiliates is
terminated by the Company or any of its Affiliates for Cause, all Shares
previously acquired under the Plan by the Participant or his or her Permitted
Transferee and held by the Participant or his or her Permitted Transferee for
the period required to avoid a charge to the Company’s earnings (which is
generally six months) shall be subject to the Repurchase Right.  The amount the
Company shall pay for such Shares if it exercises its Repurchase Right shall
be:  (i) in the case of Shares acquired pursuant to the exercise of Options or
Stock Appreciation Rights, the lesser of (A) the Exercise Price applicable to
such Options or Stock Appreciation Rights and (B) the Fair Market Value of the
Shares as of the date of the notice given pursuant to clause (c) below and (ii)
in the case of Shares acquired under the Plan, other than pursuant to the
exercise of Options or Stock Appreciation Rights, the lesser of (A) the Fair
Market Value of the Shares on the date such Shares were first taxable to the
Participant or his or her Permitted Transferee and (B) the Fair Market Value of
the Shares as of the date of the notice given pursuant to clause (c) below.
 
(b) If the Participant terminates his or her employment with the Company and its
Affiliates for any reason, or the Company terminates the Participant’s
employment for any reason other than Cause, all Shares previously acquired under
the Plan by the Participant or his Permitted Transferee and held by the
Participant or his Permitted Transferee for the period required to avoid a
charge to the Company’s earnings (which is generally six months) shall be
subject to the Repurchase Right at a price per Share equal to Fair Market Value
as of the date of the notice given pursuant to clause (c) below.
 
(c) If the Company elects to exercise its Repurchase Right under this
Section 12, the Company shall deliver written notice to the Participant or his
or her Permitted Transferee, as applicable, setting forth the number of Shares
proposed to be purchased and the then Fair Market Value.  Upon the consummation
of any such purchase, the Participant shall deliver certificates, as applicable,
or other documents satisfactory to the Company in its sole discretion evidencing
such Shares duly endorsed, or accompanied by written instruments of transfer,
free and clear of any encumbrances against delivery of payment for such
Shares.  If the Board determines that the Company is unable to repurchase all or
some portion of the Shares for cash without breaching the terms of any debt
instruments or other agreement to which the Company or any of its subsidiaries
is a party, or the Board determines in good faith that such repurchase would
otherwise have a material adverse effect on the financial condition of the
Company, the Company will pay in cash the maximum amount permitted under such
debt instruments, or that would not result in such a material adverse effect,
and deliver to the Participant a promissory
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
note for the balance, payable as soon as (and in the maximum amounts that) the
terms of such debt instruments or other agreements will permit or that will not
have such a material adverse effect and bearing interest at the highest rate
charged from time to time under the Company’s senior credit facility.
 
(d) The Repurchase Right shall lapse and be of no further force and effect upon
the earlier to occur of (x) an Initial Public Offering and (y) 18 months after
termination of a Participant’s employment.
 
SECTION 13.  Amendment and Termination.
 
(a) Amendment or Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without shareholder approval if such approval is necessary to
comply with any Applicable Law or the listing requirement of any exchange or for
which or with which the Board deems it necessary or desirable to qualify or
comply.   In addition, no termination, amendment, modification or suspension
shall result in an Option, SAR or similar Award being repriced.  Notwithstanding
anything to the contrary herein, the Committee may amend the Plan in such manner
as may be necessary so as to have the Plan conform with local rules and
regulations in any jurisdiction outside the United States.  Any such amendment,
alteration, suspension, discontinuance, or termination that would adversely
affect the rights of a Participant or any Permitted Transferee shall not to that
extent be effective with respect to such Award without the consent of the
affected Participant or Permitted Transferee.  Notwithstanding the foregoing,
the Board shall have broad authority to amend the Plan or any Award under the
Plan without the consent of a Participant to the extent it deems necessary or
desirable to (i) comply with, take into account changes in, interpretations of
or guidance promulgated under, applicable tax laws, securities laws, employment
laws, accounting rules and other Applicable Law, (ii) take into account unusual
or nonrecurring events or market conditions or (iii) take into account
significant acquisitions or dispositions of assets or other property by the
Company or any of its Affiliates.
 
(b) Amendment or Termination of Awards. Subject to the terms of the Plan and
Applicable Law, the Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate, any Award
theretofore granted, prospectively or retroactively; provided that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of a Participant or any
Permitted Transferee of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant or Permitted
Transferee.
 
SECTION 14.  Corporate Transactions.
 
(a) Authority of the Company and Stockholders.  The existence of the Plan, the
Award Agreements and the Awards granted under the Plan shall not affect or
restrict in any way the right or power of the Company or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
rights are superior to or affect the Shares or the rights under Shares or which
are convertible into or exchangeable for Shares, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
(b) Change in Capitalization.  Notwithstanding any provision of the Plan or any
Award Agreement, the number and kind of Shares authorized for issuance under
Section 4, including the maximum number of Shares available under the special
limits provided for in Section 4(b), shall be equitably adjusted in the manner
deemed necessary by the Committee in the event of a stock split, reverse stock
split, stock dividend, recapitalization, reorganization, partial or complete
liquidation, reclassification, merger, consolidation, separation, extraordinary
cash dividend, split-up, spin-off, combination, exchange of Shares, warrants or
rights offering to purchase Shares at a price substantially below Fair Market
Value, or any other corporate event or distribution of stock or property of the
Company affecting the Shares in order to preserve, but not increase, the
benefits or potential benefits intended to be made available under the Plan.  In
addition, upon the occurrence of any of the foregoing events, the number and
kind of Shares subject to any outstanding Award and the exercise price per
Share, if any, under any outstanding Award shall be equitably adjusted in the
manner deemed necessary by the Committee (including by payment of cash to a
Participant to the extent permitted under Section 409A of the Code and other
Applicable Law) in order to preserve the benefits or potential benefits intended
to be made available to Participants.  The adjustments shall be made by the
Committee.  Unless otherwise determined by the Committee, the adjusted Awards
shall be subject to the same restrictions and vesting or settlement schedule as
applied to the Award prior to such adjustment.
 
(c) Dissolution or Liquidation.  In the event of a dissolution or liquidation of
the Company, then all outstanding Awards shall terminate immediately prior to
such event.
 
SECTION 15.  General Provisions.
 
(a) Nontransferability of Awards.  Except to the extent otherwise provided in an
Award Agreement, no Award shall be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by a Participant, except by will or the
laws of descent and distribution.
 
(b) Transfer Restrictions on Shares.  Shares issued hereunder may not be sold,
given, transferred, assigned, or otherwise hypothecated by the holder thereof
prior to the Initial Transferability Date, except to such holder’s Permitted
Transferees.  Any attempted transfer in violation of this Section 15(b) will be
void ab initio.  Shares held by Permitted Transferees who receive such Shares in
accordance with this Section 15(b) shall be subject to the restrictions herein
as if such Permitted Transferee were the original holder of the Shares
transferred to the Permitted Transferee.
 
(c) No Rights to Awards.  No Eligible Individual or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Eligible Individuals or Participants.  The terms and conditions of
Awards need not be the same with respect to each recipient.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
(d) Share Certificates.  Certificates issued in respect of Shares shall, unless
the Committee otherwise determines, be registered in the name of the Participant
or his or her Permitted Transferees and shall be deposited by such Participant
or Permitted Transferee, together with a stock power endorsed in blank, with the
Company.  When the Participant ceases to be bound by any transfer restrictions
set forth herein or in the applicable Award Agreement, the Company shall deliver
such certificates to the Participant upon request.  Such stock certificate shall
carry such appropriate legends, and such written instructions shall be given to
the Company transfer agent, as may be deemed necessary or advisable by counsel
to the Company in order to comply with the requirements of the Securities Act,
any state securities laws or any other Applicable Laws.  All certificates for
Shares or other securities of the Company or any of its Affiliates delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and other requirements of the
Securities and Exchange Commission or any stock exchange upon which such Shares
or other securities are then listed and any Applicable Laws or rules or
regulations, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
 
(e) Section 162(m) of the Code.  The Plan is intended to comply in all respects
with the requirements of the exemption for “qualified performance-based
compensation” under Section 162(m) of the Code.  However, following an Initial
Public Offering, if the Committee determines that compliance with Section 162(m)
of the Code is not desired with respect to a particular Award, compliance with
Section 162(m) of the Code shall not be required.  In addition, if any provision
of the Plan would cause Awards that are intended to constitute “qualified
performance-based compensation” under Section 162(m) of the Code, to fail to so
qualify, that provision shall be severed from, and shall be deemed not to be a
part of the Plan, but the other provisions of the Plan shall remain in full
force and effect.
 
(f) Section 409A of the Code.  Notwithstanding any contrary provision in the
Plan or an Award Agreement, if any provision of the Plan or an Award Agreement
contravenes the requirements of, or would cause an Award to be subject to
additional taxes, accelerated taxation, interest and/or penalties under,
Section 409A of the Code, the provision may be modified by the Committee without
consent of the Participant in any manner the Committee deems reasonable or
necessary.  In making the modifications the Committee shall attempt, but shall
not be obligated, to maintain, to the maximum extent practicable, the original
intent of the applicable provision without contravening the requirements of
Section 409A of the Code.  Moreover, any discretionary authority that the
Committee may have pursuant to the Plan shall not be applicable to a
Section 409A Award to the extent the discretionary authority would contravene
the requirements of Section 409A of the Code.
 
(g) Awards to Individuals Subject to Laws of a Jurisdiction Outside of the
United States.  To the extent that Awards under the Plan are awarded to Eligible
Individuals who are domiciled or resident outside of the United States, or who
are domiciled or resident in the United States but who are subject to the tax
laws of a jurisdiction outside of the United States, the Committee may adjust
the terms of the Awards granted to the Eligible Individual (i) to comply with
the laws, rules and regulations of the non-U.S. jurisdiction and (ii) to permit
the grant of the Award not to be a taxable event to the Participant.  The
authority granted under the previous sentence shall
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
include the discretion for the Committee to adopt, on behalf of the Company, one
or more sub-plans applicable to separate classes of Eligible Individuals who are
subject to the laws of jurisdictions outside of the United States.
 
(h) Satisfaction of Obligations.  Subject to Section 409A(a)(3) of the Code and
other Applicable Law, the Company may apply any cash, Shares, securities or
other consideration received upon exercise or settlement of an Award to any
obligations a Participant owes to the Company or its Affiliates in connection
with the Plan or otherwise, including, without limitation, any tax obligations
or obligations under a currency facility established in connection with the
Plan.
 
(i) Withholding.  A Participant may be required to pay to the Company or any of
its Affiliates, and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any Award, from any payment due or transfer
made under any Award or under the Plan or from any compensation or other amount
owing to a Participant, the amount (in cash, Shares, other securities, other
Awards or other property) of any applicable withholding taxes in respect of an
Award, its exercise, or any payment or transfer under an Award or under the Plan
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes. The Committee may
provide for additional cash payments to holders of Awards to defray or offset
any tax arising from any such grant, lapse, vesting, or exercise of any Award.
 
(j) No Limit on Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, Shares and other types of Awards provided for
hereunder (subject to shareholder approval if such approval is required), and
such arrangements that may be either generally applicable or applicable only in
specific cases.
 
(k) No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ or service of the
Company or any Affiliate and shall not lessen or affect the right of the Company
or its Affiliates to terminate the employment or service of a Participant.  No
Award shall constitute salary or regular compensation for the year of grant, any
later year or any other period of time.  Neither the Plan nor any Award
constitutes a contractual entitlement to any bonus payment in general
irrespective of whether Awards or bonus payments were made in previous
years.  Payments received by a Participant under any Award made pursuant to the
Plan shall not be included in, nor have any effect on, the determination of
employment-related rights or benefits under any other employee benefit plan or
similar arrangement provided by the Company and it Affiliates.
 
(l) Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Maryland.  All Awards
granted under the Plan are intended either to comply with or to meet an
exemption from coverage under Section 409A of the Code, and they shall be
interpreted and administered accordingly.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
(m) Severability.  If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the Applicable Laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
 
(n) Other Laws.  The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any Applicable Law or regulation or entitle the
Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant in connection therewith shall
be promptly refunded to the relevant Participant or Permitted
Transferee.  Without limiting the generality of the foregoing, no Award granted
hereunder shall be construed as an offer to sell securities of the Company, and
no such offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. federal securities laws and any
other laws to which such offer, if made, would be subject.
 
(o) No Trust or Fund Created.  Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person.  To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
 
(p) Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
(q) Proprietary Information and Inventions Agreement.  A Participant shall, as a
condition precedent to the exercise or settlement of an Award, have executed and
be in compliance with a Proprietary Information and Inventions Agreement
substantially in the form attached hereto as Annex A.
 
(r) Awards Granted to California Residents.  Awards granted under the Plan to
persons resident in California or another state shall comply with applicable
law.
 
SECTION 16. Term of the Plan.
 
(a) Effective Date.  The Plan shall be effective as of the date of its adoption
by the Board, subject to approval by the shareholders of the Company.  Awards
may be granted hereunder prior to such shareholder approval subject in all
cases, however, to such approval.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
(b) Expiration Date.  No Award shall be granted under the Plan more than ten
years after the date of adoption of the Plan by the Board.  Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted hereunder may, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the authority
for grant of new Awards hereunder has been exhausted.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
ANNEX A
 
GXS Group, Inc.
 
Proprietary Information and Inventions Agreement
 
 
 
 
 
 
Annex A 

--------------------------------------------------------------------------------

 